      Case 1:19-cv-00203-CWD Document 18-1 Filed 08/23/19 Page 1 of 10




Paul A. Turcke (ISB No. 4759)
MSBT Law
7699 West Riverside Drive
Boise, ID 83714
Telephone: (208) 331-1800
Facsimile: (208) 331-1202
pat@msbtlaw.com

Erik E. Petersen, WSB No. 7-5608
Senior Assistant Attorney General
Wyoming Attorney General’s Office
2320 Capitol Avenue
Cheyenne, WY 82002
Telephone: (307) 777-7895
Facsimile: (307) 777-3542
erik.petersen@wyo.gov

Counsel for Proposed Intervenor State of Wyoming


                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF IDAHO

 WILDEARTH GUARDIANS, et al.


              Plaintiffs,                   Case No. 1:19-CV-203-CWD


       v.                           STATE OF WYOMING’S
                                    MEMORANDUM IN SUPPORT
                                    OF THE STATE’S MOTION
 U.S. FOREST SERVICE, U.S. FISH AND TO INTERVENE
 WILDLIFE SERVICE,

              Defendants.



      The State of Wyoming submits this memorandum of law in support of its Motion to

Intervene in the above-referenced matter.
       Case 1:19-cv-00203-CWD Document 18-1 Filed 08/23/19 Page 2 of 10




       Plaintiffs, WildEarth Guardians, Western Watersheds Project, and Wilderness

Watch (collectively, “Plaintiffs”) challenge the U.S. Forest Service’s (“USFS”) decision to

allow the states of Idaho and Wyoming to regulate the use of bait to hunt black bears on

national forest lands in Idaho and Wyoming. (Dkt. No. 1).

       Plaintiffs allege the USFS and the U.S. Fish and Wildlife Service (“USFWS”)

violated Section 7 of the Endangered Species Act (“ESA”) by: (1) failing to reinitiate and

complete consultation to ensure continued existence of grizzly bears in national forests in

Idaho and Wyoming; (2) making irreversible and irretrievable commitments of resources

foreclosing the formulation or implementation of alternative measures; (3) issuing food

closure orders that exempt bear baiting in certain national forests; and (4) issuing special

use authorizations allowing bear baiting. (Dkt. No. 1).

       Plaintiffs further allege that the USFS violated the National Environmental Policy

Act (“NEPA”) by failing to prepare a supplemental analysis of the environmental effects

of its decision to allow the states of Idaho and Wyoming to regulate the use of bait to hunt

black bears in national forests. (Dkt. No. 1).

       Wyoming respectfully requests this Court grant its motion to intervene because: (1)

Wyoming’s motion is timely; (2) Wyoming has a significant protectable interest relating

to the property or transaction which is the subject of this case; (3) disposition of this action

may impair or impede Wyoming’s ability to protect its interest; and (4) the USFS and the

USFWS cannot adequately represent Wyoming’s interests.

                                         BACKGROUND



                                               2
         Case 1:19-cv-00203-CWD Document 18-1 Filed 08/23/19 Page 3 of 10




         In 1995, the USFS adopted a final, national policy regarding the Use of Bait in

Hunting. 60 Fed. Reg. 14720 (Mar. 20, 1995). The purpose of the policy was to clarify the

Forest Service’s role regarding the regulation of baiting on national forest lands where state

laws and regulations allowed the practice. 60 Fed. Reg at 14722. The State of Wyoming is

one of the states that allows the use of bait for hunting of black bears and the practice is

regulated by the Wyoming Game and Fish Department (“WGFD”). Wyoming Black Bear

Management Plan (July 20, 2007) 1. Beginning in 1994 and continuing to present, the

WGFD has promulgated rules regarding black bear hunting and the use of bait on public,

private, and federal lands within the State of Wyoming. Wyoming Game and Fish

Department Rules, Black Bear Hunting Seasons, ch. 3 (March 22, 2017).

         During the comment period for the proposed policy, the USFS received a number

of comments regarding compliance with NEPA and the need for an environmental

assessment (“EA”) or environmental impact statement (“EIS”). After reviewing the

comments, the USFS prepared an EA. The result of the EA was a Finding of No Significant

Impact (“FONSI”), as the USFS determined that an EIS was not needed. 60 Fed. Reg. at

14721.

         Section 7(a)(2) of the ESA requires a federal agency to consult with the USFWS to

“insure that any action authorized, … is not likely to jeopardize the continued existence of

any endangered species….” 16 U.S.C. § 1536(a)(2). The USFS consulted with the USFWS

regarding the proposed national policy and its effect on grizzly bears, a listed species. The


1
 Available at:
https://wgfd.wyo.gov/WGFD/media/content/PDF/Wildlife/Large%20Carnivore/BLKBEAR_MGMTPLAN.pdf

                                               3
       Case 1:19-cv-00203-CWD Document 18-1 Filed 08/23/19 Page 4 of 10




USFWS issued a biological opinion that concluded that the Forest Service’s national policy

on use of bait in hunting on national forest lands would not “jeopardize the continued

existence of any endangered or threatened species.” Fund for Animals v. Thomas, 127 F.3d

80, 82 (D.C. Cir. 1997).

       Plaintiffs are requesting that this Court: (1) declare the USFS and the USFWS have

violated and continue to violate Section 7 of the ESA; (2) declare the USFS has violated

and continues to violate Section 7 of the ESA; (3) declare the USFS has violated NEPA;

(4) order the USFS and the USFWS to reinitiate and complete consultation under Section

7 of the ESA; and (5) enjoin the USFS to issue closure orders for black bear baiting in areas

of national forests in Idaho and Wyoming where grizzly bears may be present. (Dkt. No.

1).

                                         ARGUMENT

      I.      The State of Wyoming is entitled to intervene as a matter of right.

      Federal Rule of Civil Procedure 24(a)(2) provides for intervention as a matter of right

when a movant files a timely motion and claims an interest relating to the property or

transaction that is the subject of the action and where the disposition of the action may

impair or impede the movant’s ability to protect its interest. Fed. R. Civ. P. 24(a)(2).

      This Court applies a four-part test when determining whether to grant a motion to

intervene: (1) the motion must be timely; (2) the applicant has a significant protectable

interest relating to the property or transaction that is the subject of the action; (3) disposition

of the action may impair or impede the applicant’s ability to protect that interest; and (4)

the existing parties may not adequately represent the applicant’s interest. Wilderness Soc’y

                                                4
       Case 1:19-cv-00203-CWD Document 18-1 Filed 08/23/19 Page 5 of 10




v. U.S. Forest Serv., 630 F.3d 1173, 1177 (9th Cir. 2011) (en banc) (quoting Sierra Club

v. EPA, 995 F.2d 1478, 1481 (9th Cir. 1993)).

      The Court interprets Federal Rule of Civil Procedure 24(a)(2) “broadly in favor of

intervention.” Forest Conservation Council v. U.S. Forest Serv., 66 F.3d 1489, 1493 (9th

Cir. 1995) (citing Sierra Club 995 F.2d at 1481). This is because “[a] liberal policy in favor

of intervention serves both the efficient resolution of issues and broadened access to the

courts.” Wilderness Soc’y, 630 F.3d at 1179 (quoting United States v. City of Los Angeles,

288 F.3d 391, 397-98 (9th Cir. 2002)).

           A.       Wyoming’s Motion is Timely.

       To determine whether a motion for intervention is timely, the Court considers three

factors: (1) the stage of the proceedings; (2) prejudice to other parties; and (3) the reasons

for and length of delay. United States v. Alisal Water Corp., 370 F.3d 915, 921 (9th Cir.

2004). Wyoming became aware of this case when the Plaintiffs filed their Complaint on

June 5, 2019. (Dkt. No. 1). The federal Defendants have not yet filed an Answer to the

Complaint, have not filed the administrative record, and the Court has not set a briefing

schedule. The case is still in the early stages, and allowing Wyoming to intervene will not

delay the proceedings or prejudice the other parties. Based on the foregoing, Wyoming’s

motion is timely.

           B.       Wyoming has a significant protectable interest.

       The second prong of the four-part test for intervention is whether the movant has a

“significant protectable interest relating to the property or transaction that is the subject of

the action[.]” Wilderness Soc’y, 630 F.3d at 1177. “Rule 24(a)(2) does not require a specific

                                               5
       Case 1:19-cv-00203-CWD Document 18-1 Filed 08/23/19 Page 6 of 10




legal or equitable interest.” Id. at 1179 (citing County of Fresno v. Andrus, 622 F.2d 436,

438 (9th Cir. 1980)). Rather, the interest test is “primarily a practical guide to disposing of

lawsuits by involving as many apparently concerned persons as is compatible with

efficiency and due process.” Id. (quotation omitted).

       Wyoming has a significant interest in this case because “all wildlife in Wyoming is

the property of the state.” Wyo. Stat. Ann. § 23-1-103. The Wyoming Game and Fish

Commission (“WGFC”) and the WGFD “provide an adequate and flexible system for

control, propagation, management, protection and regulation of all Wyoming wildlife.” Id.

This includes black bears. Wyoming Game and Fish Department Rules, Black Bear

Hunting Seasons, ch. 3.

       States’ authority over wildlife is federally recognized. “Wildlife within the borders

of a state are owned by the state in its sovereign capacity[.]” O’Brien v. State, 711 P.2d

1144, 1148-49 (Wyo. 1986) (quoting Lacoste v. Dept. of Conservation of State of

Louisiana, 263. U.S. 545, 44 S. Ct. 286 (1924)). States have “the power and duty to protect,

preserve and nurture the wild game.” Id. This includes wildlife on federal land if the federal

government has authorized a state(s) to do so. 43 C.F.R. § 24.3(b), (c). The USFS has

authorized Wyoming to regulate black bears on national forest lands within the state. 60

Fed. Reg. 14720.

       In 1994, the WGFD developed the Wyoming Black Bear Management Plan, which

was updated in 2007 to “provide direction for future management of black bears in

Wyoming.” Wyoming Black Bear Management Plan (July 20, 2007). The goal of the

management plan is to “sustain black bear populations throughout all suitable habitats

                                              6
       Case 1:19-cv-00203-CWD Document 18-1 Filed 08/23/19 Page 7 of 10




while maintaining recreational opportunity and managing black bear damage.” Id. One of

the tools used by the WGFD to manage black bear populations is hunting with bait, which

allows for fewer females to be harvested. Id.

       Wyoming also has fiscal resources at stake in the continued use of bait for hunting

black bears in Wyoming. The WGFD is primarily financed through the sale of hunting and

fishing license fees. Wyo. Stat. Ann. § 23-1-501. The sale of licenses to hunt trophy game,

including black bears, provides revenue for WGFD to carry out its wildlife management

function. Wyo. Stat. Ann. § 23-1-501(b).

       Because this case deals with the use of bait for hunting black bears on national forest

lands within the state of Wyoming, and because Wyoming has a duty to manage the wildlife

within its borders, Wyoming meets the interest element for intervention.

          C.      Wyoming’s interests would be impaired.

       An intervenor has a sufficient interest for intervention “if it will suffer a practical

impairment of its interests as a result of the pending litigation.” Wilderness Soc’y, 630 F.3d

at 1179. (quotation omitted). [T]he interest of a prospective defendant-intervenor may be

impaired where a decision in plaintiff’s favor would return the issue to the administrative

decision-making process, notwithstanding the prospective intervenor’s ability to

participate in formulating any revised rule or plan.” WildEarth Guardians, 604 F.3d at

1199. The relief the Plaintiffs seek may adversely affect Wyoming’s ability to manage and

maintain black bear populations and implement its Black Bear Management Plan. The State

of Wyoming has a vested interest in managing, protecting and regulating the wildlife within



                                              7
       Case 1:19-cv-00203-CWD Document 18-1 Filed 08/23/19 Page 8 of 10




its borders, including black bears. The Plaintiffs’ success in this case would harm the State,

therefore, Wyoming has met the impairment requirement.

            D.       The federal defendants cannot adequately represent Wyoming’s
                     interests.

       There is a minimal burden in proving the inadequate representation element. A

movant must only show “the possibility that representation may be inadequate.” Id. at

1200. “The possibility that the interests of the applicant and the parties may diverge need

not be great in order to satisfy” this element. Id. Courts have recognized that it is “on its

face impossible” for government agencies to protect the public’s interests and the interests

of private intervenors. Id. “Where a government agency may be placed in the position of

defending both public and private interests, the burden of showing inadequacy of

representation is satisfied.” Id.

       While Wyoming, the USFS, and the USFWS have the same objective, Wyoming’s

specific interests differ from the USFS and the USFWS. Wyoming’s interests are in

protecting its authority to manage, protect and regulate black bear populations within the

state. Whereas the USFS and the USFWS interests are in preserving their prior decision.

Therefore, the inadequate representation element has been met.

      II.        In the alternative, the Court should grant Wyoming permission to
                 intervene.

      If this Court determines that Wyoming does not meet the qualifications for

intervention as a matter of right, then the Court should grant Wyoming permission to

intervene. Permissive intervention may be granted when a movant “has a claim or defense

that shares with the main action a common question of law or fact.” Fed. R. Civ. P.

                                              8
       Case 1:19-cv-00203-CWD Document 18-1 Filed 08/23/19 Page 9 of 10




24(b)(1)(B). If the applicant satisfies this requirement, the court, “in exercising its

discretion, … must consider whether the intervention will unduly delay or prejudice the

adjudication of the original parties’ right.” Fed. R. Civ. P. 24(b)(3). Wyoming’s defenses

share common questions of law and fact with the main action. And granting Wyoming

permission to intervene will not delay the current litigation or prejudice the original parties.


                                          CONCLUSION

      For the foregoing reasons, Wyoming respectfully requests that the Court grant the

State’s motion to intervene.

      Submitted this 23rd day of August, 2019.

                                    FOR PROPOSED DEFENDANT-INTERVENOR
                                    STATE OF WYOMING



                                           /s/ Paul A. Turcke
                                    Paul A. Turcke (ISB No. 4759)
                                    MSBT Law
                                    7699 West Riverside Drive
                                    Boise, ID 83714
                                    Telephone (208) 331-1800
                                    Facsimile: (208) 331-1202
                                    pat@msbtlaw.com

                                    Erik E. Petersen, WSB No. 7-5608
                                    Senior Assistant Attorney General
                                    Wyoming Attorney General’s Office
                                    2320 Capitol Avenue
                                    Cheyenne, WY 82002
                                    (307) 777-7895 (phone)
                                    (307) 777-3542 (fax)
                                    erik.petersen@wyo.gov

                                    Counsel for the State of Wyoming


                                               9
     Case 1:19-cv-00203-CWD Document 18-1 Filed 08/23/19 Page 10 of 10




                             CERTIFICATE OF SERVICE


      I hereby certify that on the 23rd day of August, 2019, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF system, which will send a
notice of electronic filing to all counsel of record.
Matthew K. Bishop
Western Environmental Law Center
bishop@westernlaw.org

Peter Frost
Western Environmental Law Center
frost@westernlaw.org

Dana Johnson
Danajohnsonecf@gmail.com

Robert P. Williams
U.S. Department of Justice
Robert.p.williams@doj.gov




                                       /s/ Paul A. Turcke
                                       Paul A. Turcke, ISB #4759
                                       MSBT Law, Chartered
                                       7699 West Riverside Drive
                                       Boise, Idaho 83714
                                       Telephone: 208-331-1800
                                       Facsimile: 208-331-1202
                                       pat@msbtlaw.com




                                          10
